Case: 16-31009      Document: 00513984887         Page: 1    Date Filed: 05/09/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 16-31009                                 FILED
                                  Summary Calendar                            May 9, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CATHERINE F. ROMERO,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                      for the Western District of Louisiana
                            USDC No. 6:12-CR-203-1


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Catherine F. Romero appeals the sentence imposed after she pleaded
guilty to one count of wire fraud and one count of money laundering. In
accordance with a plea agreement, the Government moved to dismiss 10 other
counts and a separate wire-fraud prosecution. The district court sentenced
Romero to 120 months in prison, a variance above the guideline maximum of
87 months.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-31009     Document: 00513984887       Page: 2   Date Filed: 05/09/2017


                                  No. 16-31009

      Romero first contends that she was entitled to a sentence reduction for
accepting responsibility, even though she also received an offense level
increase for obstruction of justice.         Except in “extraordinary cases,” an
enhancement for obstruction of justice under U.S.S.G. § 3C1.1 “indicates that
the defendant has not accepted responsibility” under § 3E1.1. See § 3E1.1,
comment. (n.4); United States v. Chung, 261 F.3d 536, 540 (5th Cir. 2001). We
will affirm a district court’s denial of credit for acceptance “unless it is without
foundation.” United States v. Edwards, 911 F.2d 1031, 1034 (5th Cir. 1991)
(internal quotation marks and footnote omitted).
      While on bail after her arrest, Romero tried to obtain, through uncharged
fraudulent conduct, money to appease some victims so that they might stop
aiding the prosecution.     She also tried to get one victim to make a false
statement about money given to Romero. Romero’s obstruction continued after
her bail was revoked, and it ended only when her would-be assistants outside
the jail decided to stop helping her. In the face of this obstruction, Romero’s
acknowledgment of the uncharged relevant conduct did not make her case
extraordinary. See Chung, 261 F.3d at 540. The court’s denial of credit for
acceptance was not without foundation. See Edwards, 911 F.2d at 1034.
      In addition, Romero contends that her sentence was substantively
unreasonable. The court gave ample and specific reasons for the sentence
under 18 U.S.C. § 3553(a), including the extent of Romero’s fraud and her
history of similar crimes. We “give due deference to the district court’s decision
that the § 3553(a) factors, on a whole, justify the extent of the variance.” Gall
v. United States, 552 U.S. 38, 51 (2007). The sentence was not unreasonable
or an abuse of discretion. See id. at 46; Rita v. United States, 551 U.S. 338, 351
(2007).
      The judgment is AFFIRMED.



                                         2